Case 9:21-cv-81004-DMM Document 19 Entered on FLSD Docket 08/05/2021 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE No: 21-81004-CV-MIDDLEBROOKS



  ARMOR SCREEN CORP.,

         Plaintiff,

  v.


  RELX, INC.,

         Defendant.

  _________________________________/

                           ORDER GRANTING UNOPPOSED
                        MOTION FOR WITHDRAWAL OF COUNSEL

         THIS CAUSE comes before the Court upon Defendant’s Unopposed Motion to Withdraw

  James M. Slater as counsel for Defendant. (DE 18). The motion explains that Mr. Slater is no

  longer affiliated with Shullman Fugate PLLC, and that other counsel with the law firm will

  continue the representation of the Defendant. The Court having considered the Motion and for

  good cause having been shown, it is hereby ORDERED and ADJUDGED as follows:

         1.      Defendants Motion to Withdraw James M. Slater as counsel (DE 18) is

                 GRANTED.

         2.      Attorney James M. Slater shall no longer have any responsibility for this matter.

                 Defendants will continue to be represented by attorneys at Shullman Fugate PLLC.
Case 9:21-cv-81004-DMM Document 19 Entered on FLSD Docket 08/05/2021 Page 2 of 2


        3.    The Parties are advised that this withdrawal of counsel shall not affect pending

              litigation deadlines in this matter.

        SIGNED in Chambers at West Palm Beach, Florida this 5th day of August, 2021.




                                                         Donald M. Middlebrooks
                                                         United States District Judge

  cc:   Counsel of Record




                                                 2
